 


111 HR 217 IH: To direct the Secretary of Veterans Affairs to acquire a parcel of land adjacent to Beaufort National Cemetery, Beaufort, South Carolina.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 217 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To direct the Secretary of Veterans Affairs to acquire a parcel of land adjacent to Beaufort National Cemetery, Beaufort, South Carolina. 
 
 
1.Acquisition of land adjacent to Beaufort National Cemetery
(a)Authority To purchaseSubject to the availability of appropriations for such purpose, the Secretary of Veterans Affairs shall acquire, in accordance with chapter 24 of title 38, United States Code, the parcel of land described in subsection (b) to be used for the expansion of the Beaufort National Cemetery, Beaufort, South Carolina.
(b)Parcel describedThe parcel of land described in this subsection is a parcel of land consisting of approximately 4.9 acres located on 17th Street in Beaufort, South Carolina, as depicted on tax map number 120–1–238 dated May 4, 1998. 
(c)Authority To accept donation of parcel of land
(1)AuthorityThe Secretary of Veterans Affairs may accept on behalf of the United States the gift of the parcel of land described in subsection (b). The Secretary shall have administrative jurisdiction over such parcel, and shall use such parcel to expand the Beaufort National Cemetery, Beaufort, South Carolina.
(2)Income tax treatment of giftFor purposes of Federal income, estate, and gift taxes, the land accepted under paragraph (1) shall be considered as a gift to the United States.
(d)Report to CongressAs soon as practicable after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the acquisition of the parcel of land described in subsection (b). 
 
